DETAILED ACTION

Response to Amendment
The Amendment filed 4/26/2022 has been entered. Claims 21, 23, 25-28, and 30-44 remain pending in the application. Claims 1-20, 22, 24 and 29 were cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2022 was filed after the filing date of the application on 11/21/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dennis Rodgers (32936) on 5/09/2022.
The application has been amended as follows: 
“21. (Currently Amended) A machining method, 
wherein a machined product is manufactured by processing a composite material or a honeycomb structure with a cutting tool attached to an arm of a multi-joint robot having a cantilever structure, the composite material or the honeycomb structure being processed with the cutting tool along a shape of a jig for setting the composite material or the honeycomb structure, the composite material or the honeycomb structure being processed by contacting a guide with the jig, the guide being attached to a casing of the cutting tool as to extend from the casing into contact with the jig, and with the casing extending, in multi-joint robot support sequence, between the guide and a support location with the multi-joint robot, the cutting tool being a saw wherein a force applied on the guide from the jig is measured by a sensor, a feedback control of the robot is performed to make the force applied on the guide from the jig constant, wherein the machining method satisfies a tolerance accuracy in the cutting tool machined product of +1.0 mm, and 
wherein the feedback control of the robot comprises a control circuit that is configured to receive force values that are applied on the guide from the jig as measured by the sensor, and the feedback control of the robot is configured to achieve a constant force application by ing the force being applied on the guide from the jig to be constant, wherein the constant force application is utilized in providing tolerance accuracy in the cutting tool machined product. 

28. (Currently Amended) A machining method, wherein a machined product is manufactured by processing a composite material or a honeycomb structure with a machine assembly comprising a multi-joint robot with a cantilever arm, the cantilever arm comprising an attachment end configured for attachment to a cutting tool, the composite material or the honeycomb structure being processed by contacting a guide with a jig for setting the composite material or the honeycomb structure, the guide being attached to a casing of the cutting tool as to extend from the casing into contact with the jig, and with the casing extending, in multi-joint robot support sequence, between the guide and the attachment end of the cantilever arm, the cutting tool being a saw,
wherein the machining method includes controlled movement of the attachment end of the cantilever arm of the robot such that the attachment end, with attached cutting tool, is adjustable in three dimensional space while the cutting tool is cutting, and wherein a force applied on the guide from the jig is measured by a sensor, and a feedback control of the robot is performed to make the force applied on the guide from the jig constant, and wherein the machining method satisfies a tolerance accuracy in the cutting tool machined product of +1.0 mm, and 
wherein the feedback control of the robot comprises a control circuit that is configured to receive force values that are applied on the guide from the jig as measured by the sensor, and the feedback control of the robot is configured to achieve a constant force application by ing the force being applied on the guide from the jig to be constant, wherein the constant force application is utilized in providing tolerance accuracy in the cutting tool machined product.”


Allowable Subject Matter
Claims 21, 23, 25-28, and 30-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, examiner notes that Schwend (US 3739679) in view of Terzago (EP 2946864 A1), Guazzoni (US 20180104850 A1) and Hayashi (JP 2010253613 A) teach aspects of the invention as indicated in the non-final office action mailed on 1/05/2022. Schwend in view of Terzago, Guazzoni and Hayashi. Still fails to teach “wherein the feedback control of the robot comprises a control circuit that is configured to receive force values that are applied on the guide from the jig as measured by the sensor, and the feedback control of the robot is configured to achieve a constant force application by directing the force being applied on the guide from the jig to be constant, wherein the constant force application is utilized in providing tolerance accuracy in the cutting tool machined product”.
Although Hayashi teaches the aspect of the sensor, Schwend teaches the guide/jig element and Terzago teaches the robot arm control, there is no reference that teach combining all those aspect into a single “feedback system” for control.
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Schwend, Terzago, Guazzoni and Hayashi . Thus claim 21 is allowable, claims 23, 25-27, 33, 35 ,37-38, 41 and 43-44  are allowable by virtue of its dependency on claim 21. And claims 28, 30-31, 32, 34, 36, 39-40 and 42 are allowable for the same reason as claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        5/09/2022
/EVAN H MACFARLANE/Examiner, Art Unit 3724